Christianson, Ch. J.
(concurring specially). I concur in an affirmance of the judgment in this case for the reason that plaintiff has shown no damages under the rule announced in Rising v. Dickinson, 18 N. D. 478, 23 L.R.A.(N.S.) 127, 138 Am. St. Rep. 779, 121 N. W. 616, 20 Ann. Gas. 484.
I am also of the opinion that plaintiff’s alleged cause of action is barred by the Statute of Limitations. I agree with my associates that so far as plaintiff is concerned its cause of action accrued at the time its mortgage became impaired; but I am not wholly satisfied that plaintiff had a six-year period thereafter in which to bring suit. Many of the authorities hold that the Statute of Limitations begins to run at the time of the wrongful act. See McKay v. Coolidge, 218 Mass. 65, 105 N. E. 455, Ann. Cas. 1916A, 883, and extended note to this decision as reported in 52 L.R.A.(N.S.) 701, 711. Other authorities hold that the Statute of Limitations begins to run at the time of the consequential injury. See note in 52 L.R.A.(N.S.) 701, 711.
Under either theory plaintiff’s action is barred.